Citation Nr: 1714694	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left hip disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976, and from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran has not yet been scheduled for such a hearing, nor has he withdrawn his request for such hearing.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO in Atlanta, Georgia.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the VA RO in Atlanta, Georgia, before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




